DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: This office action is to replace the previous office action mailed on 7/14/2020 and to reply to the REMARKS filed on 5/18/2020.
Election/Restrictions
Applicant's election with traverse of restriction between Group I and Group II in the reply filed on 5/18/2020 is acknowledged.  
In light of the petition decision mailed on 12/20/2020, claims 11-16 will be rejoined with previous elected claims 1-6, and 8-10 as indicated in REMARKS filed on 5/18/2020. Therefore, claims 1-6, and 8-16 submitted on 5/18/2020 will be examined on the merits. 
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 does not recite any element for the claimed micro-reactor. It is not clear how “a micro-reactor” is constructed. Appropriate correction/clarification is required. For the purpose of examination, “any device/apparatus capable of generating a corona discharge” will be interpreted as “a micro-reactor”.
Claim 1 recites the functional limitation of “configured to generate a corona discharge”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device.
Furthermore, it is known in the art that there are multiple ways for generating a corona discharge. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Due to the dependency to the parent claim, claim 2-6, and 8-10 are rejected.
Claim 2 recites the limitation of “one or more emitter electrodes and one or more counter electrodes having a fluid channel therebetween”. It is not clear between which two structures “a fluid channel” is formed (e.g. between the emitter electrodes or 
Claim 2 recites the limitation of “one or more reactants flowing through the channel flow perpendicularly with respect to the one or more emitter electrode and the one or more counter electrode”. Since each of the emitter electrodes and the counter electrodes has three-dimensional structures (e.g. length, width, height), it is not clear from claim language which direction/orientation of each of the electrodes is perpendicular to the flowing direction. Therefore, without specifying the direction/orientation of each of the electrodes, it is not clear what the limitation is regarded. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “one or more reactants flowing through the channel flow perpendicularly with respect to longitudinal or non-longitudinal direction of the one or more emitter electrode and the one or more counter electrode”.
Claim 11 recites the limitation "the emitter electrodes and the counter electrodes" in line 4. “one or more emitter electrodes and one or more counter electrodes” is cited in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the one or more emitter electrodes and the one or more counter electrodes”
Claim 11 recites the limitation of “the emitter electrodes and the counter electrodes having a fluid channel therebetween”. It is not clear between which two structures “a fluid channel” is situated (e.g. between the emitter electrodes or between the counter electrodes or between the emitter electrodes and the counter electrodes). Appropriate correction/clarification is required. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a fluid channel is formed between the one or more emitter electrodes and the one or more counter electrodes”.  
Due to the dependency to the parent claim, claim 12-16 are rejected.
Claim 14 recites the functional limitation of “the DS power supply is configured for transition from high voltage/low current to lower voltage/higher current”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device.
Furthermore, it is known in the art that there are multiple ways for transition from high voltage/ow current to lower voltage/higher current. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Moreover, the term "high”, “low”, “higher”, “lower" in  the claim is a relative term which renders the claim indefinite.  The above terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In addition, it is not clear if the numbers in parenthesis are positively cited as the limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed recitation of a micro-reactor, without setting forth any element involved in the device, results in an improper definition of an apparatus, i.e., results in a claim which is not a proper apparatus claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pommerenck ("Nonthermal Plasma Microreaction Engineering for Gas and Liquid Processing", a dissertation submitted to Oregon State University, pp. 1-145, Nov. 2015).
Regarding claim 1, Pommerenck discloses an apparatus for generating corona discharge (pages 2-3 & page 60).
Regarding claim 2, Pommerenck teaches that the apparatus comprises 
(1) at least one emitter/pin electrode;
(2) at least one counter/plate electrode; and 
(3) a DC power supply with an oscilloscope;
wherein 
(i) a fluid channel is formed between the pin electrode and plate electrode, and 
(ii) the flowing direction in the fluid channel is perpendicular to the longitudinal direction of the pin electrodes and longitudinal direction or non-longitudinal direction of the plate electrode (Fig. 44 pages 2-3, page 51, pages 59- 60,& page 74).
It should be noted that the limitations of “to produce……operating corona discharge” is related to a manner of operating the device, which does not limit the apparatus claim from the prior art (MPEP 2114).
Regarding claim 3, Pommerenck teaches pin-plate configuration for the micro-reactor and the electrodes comprising at least metals (Fig. 24, 30 & 35, page 60).
Regarding claim 4, Pommerenck teaches the gap being in a range of 2 mm to 400 µm (page 50).
Regarding claim 5, Pommerenck teaches the DC power supply including ballast resistor as shown in Fig. 35.(page 59) 
Regarding claims 6, 9, and 10, Pommerenck teaches to generate multiple corona discharge at room temperature as shown Fig. 44 (page 65 & the whole chapter 2). 
Furthermore, the limitations of “to produce……operating corona discharge”, “the corona discharge…having a temperature…” are related to manners of operating the device, which do not limit the apparatus claim from the prior art (MPEP 2114).
Regarding claim 8, Pommerenck teaches that the pin electrodes are supported on a plate as shown in Fig. 44 (page 65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pommerenck ("Nonthermal Plasma Microreaction Engineering for Gas and Liquid Processing", a dissertation submitted to Oregon State University, pp. 1-145, Nov. 2015) in view of Malik et al (PG-PUB US 2014/0360862).
Regarding claim 11, Pommerenck discloses an apparatus for generating plasma (pages 2-3 & page 60). The apparatus comprises 
(1) at least one emitter/pin electrode supported by a plate;
(2) at least one counter/plate electrode; 
(3) a fluid channel formed between the pin electrode and plate electrode, wherein the fluid channel comprises an inlet and an outlet;
(4) an inlet tubing provided for supplying reactants to the fluid channel (i.e. a reactant distribution manifold…);  
(5) a sample loop at the outlet for withdrawing product effluent (i.e. a product collection manifold…..); and
(6) a DC power supply for applying electric field to the electrodes (Fig. 44 & 49,  pages 2-3, page 51, pages 59- 60,& page 74-75).
It should be noted that the limitations of “to produce……operating corona discharge” is related to a manner of operating the device, which does not limit the apparatus claim from the prior art (MPEP 2114).
Pommerenck does not teach a plurality of plasma generator stacked to form a reactor stack. However, Malik et al disclose a plasma generator (ABSTRACT).  Malik teaches that the plasma generator is constructed with at least one cathode electrode and at least one anode electrode (Figures 1, paragraph [0075]) and a plurality of generators are stacked to form multiple reactors (Figures 4, paragraphs [0087] – [0089]). Malik further indicates that the multiple stacked plasma generators can scale up for a larger treatment volume (paragraphs [0092] & [0117]). Therefore, it would be obvious for one having ordinary skill in the art to stack multiple plasma generators as suggested by Malik in order to scale up for a larger treatment volume within the device of Pommerenck.
Regarding claim 12, Pommerenck teaches that a microcontroller is provided for controlling the operation of the system (page 74). Malik teaches that a control system 3260 is provided for controlling various components of the system (Figure 32, paragraph [0152]).
Regarding claim 13, Pommerenck teaches that GC and MS is used for analyzing products (page 74). Malik teaches that the composition of the products is analyzed by GC (paragraph [0112]).
Regarding claim 14, Pommerenck teaches various voltage and /or current for the system (page 75, & 83-84). Malik teaches that desired voltage may vary with design parameters (paragraph [0096]). Furthermore, it should be noted that voltage and/or current is process-limiting parameters which does not differentiate the apparatus claim from the prior art (MPEP 2114). 
.Regarding claim 15, Pommerenck teaches that methane, nitrogen, and water are introduced to the plasma reactor (page 74). Furthermore, it would be noted that “reactants” is material worked upon on the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 16, Pommerenck teaches that the inlet gas of methane and nitrogen is sparged through water and the mixture of methane/nitrogen/water are introduced to the plasma reactor through an inlet tubing (i.e. a mixer, page 74). The limitation of “a mixer” does not recite any structural limitation and will be interpreted as “a structure for forming mixture”. At least a portion of the inlet tubing of Pommerenck is for mixing methane, nitrogen, and water, hence “a mixer”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795